Citation Nr: 0117117	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  01-00 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1952 rating decision which assigned a noncompensable 
evaluation for the veteran's service-connected residuals of a 
right wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from August 1944 to 
December 1946, and from June 1951 to May 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that there was not CUE 
in the RO's October 1952 rating decision which assigned a 
noncompensable evaluation for the veteran's residuals of a 
right wrist injury.  


FINDINGS OF FACT

1.  An unappealed October 1952 rating decision assigned a 
noncompensable evaluation for the veteran's residuals of a 
right wrist injury.

2.  The October 1952 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The October 1952 rating decision which assigned a 
noncompensable evaluation for the veteran's residuals of a 
right wrist injury did not involve CUE. 
38 C.F.R. § 3.105(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records from the veteran's first period of 
service show that in the veteran's first period of service, 
he began noticing pain in his right wrist in May 1946.  He 
was diagnosed with a cyst of the right capitate in July 1946.  
In August 1946, he underwent an operation where the radial 
side of the wrist was incised, the tendon compartment of the 
abductor policis and extensor pollicis located and the anular 
ligament divided over the compartment.  At a separation 
examination in October 1946, it was noted that the veteran 
suffered traumatic tenosynovitis of the right wrist in 1946.  
Under spine and extremities, it was noted that the veteran 
had a surgical scar on the right wrist.  

By rating decision dated February 1947, the RO granted the 
veteran service connection for stiffness in the right wrist, 
residuals of an operation on the capitate bone, right, and 
assigned a 10 percent rating.  The RO rated the veteran's 
disability under Diagnostic Codes 5003-5215.  

In a letter dated January 1951, the veteran wrote that he 
wished to waive his disability claim as of January 31, 1951, 
as he was re-entering military service.  

In a February 1951 letter, the RO wrote the veteran informing 
him that action had been taken to discontinue payment of his 
service-connected disability compensation effective the date 
of last payment.  The RO informed the veteran that when he 
was again discharged from service, that payment of his 
compensation would be resumed provided he was otherwise 
entitled.  

Service medical records from the veteran's second period of 
service show that at a February 1951 examination for 
assignment to officer candidate class, his upper extremities 
were evaluated as normal.  On his report of medical history 
form, the veteran reported that he had a shortened tendon of 
the right wrist, which was corrected by surgery in 1946.  It 
was noted that the veteran drew a 10 percent disability for 
his service-connected disability, but that he waived this in 
January 1951.  At an examination in July 1951, his spine and 
extremities were evaluated as normal.  At separation in May 
1952, his upper extremities were evaluated as normal.  No 
defects other than a septal deviation were noted.  

At a September 1952 VA examination, the veteran complained of 
some weakness in his right wrist.  He stated that changes of 
weather affected the right wrist, and that the scar on his 
wrist turned blue during real cold weather.  Examination 
showed that there was a vertical post-operative scar 3 inches 
long on the right wrist.  The scar was noted to be well-
healed, not adherent, contracted, or tender.  The right wrist 
did not have any soft tissue swelling, atrophy, tenderness, 
or discoloration.  There was no palpable bony deformity.  
There was no crepitus or instability of the joints, and there 
was no limitation of motion of the right wrist or hand.  
There was no muscle involvement, and there was no loss of 
force or function.  

Under diagnosis, the examiner wrote that a right wrist 
disability was not found.  An x-ray of the right wrist showed 
that two small cystic areas were present in the capitate, but 
that they were not considered of significance, and that the 
wrist was otherwise normal.  

In an October 1952 rating decision, the RO determined that 
the veteran's right wrist disability was noncompensably 
disabling.  The RO determined that the service records from 
the second period of service revealed no wrist abnormality.  
The RO also cited the September 1952 VA examination report.  
The veteran was informed of the RO's decision by letter dated 
October 1952.  

The RO did not raise a claim for an increased rating for his 
right wrist disability until January 1992.  

In a March 1995 letter, Dr. S. W. wrote that the veteran's 
right wrist had not worsened but was the same as over the 
past 50 years.  He wrote that the veteran's 10 percent 
disability should be made retroactive as of June 1951.

At a VA examination in April 1995, the veteran was diagnosed 
with degenerative joint disease of the right wrist.  

In the veteran's August 2000 notice of disagreement, the 
veteran stated that the rating should have been no less that 
previously rated, as was established in February 1947.


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  VA has conducted reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his 
claim, and the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475 (to be codified at 38 U.S.C. § 5103A).  

The veteran claims that the RO's October 1952 rating which 
granted a noncompensable evaluation for his residuals of a 
right wrist disability should be overturned on the basis that 
it was clearly and unmistakably erroneous.  Under applicable 
criteria, previous determinations which are final and 
binding, including decisions as to degree of disability, will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R.§ 3.105(a) (2000).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In this regard, 
the Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

When the RO rated the veteran's right wrist disability in 
February 1947, the RO rated it under Diagnostic Codes 5003-
5215.  Accordingly, Diagnostic Codes 5003 and 5215 as they 
were in effect at the time of the RO's October 1952 rating 
decision are described below:

A substantiated degenerative arthritis, as distinguished from 
localized hyperostosis and other changes about the joint due 
to direct or intermittent trauma, congenital deformities, 
supernumerary parts, etc., or postural deformities, shall 
receive a minimum rating of 10 %, or, if there is a 
satisfactory history of exacerbations from time to time, 20 
%.  The following ratings are therefore authorized:

With x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations.  
20 %.

With x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  10 %.

NOTE: Other ratings will be authorized in the range 10% to 
100% based on the extent of involvement, assuming minimum 10% 
for each major joint or group of minor joints presenting X-
ray confirmation of the disease and also swelling, limitation 
of motion or muscle spasm or other evidence of painful 
motion.  Schedule for Rating Disabilities, Diagnostic Code 
5003, Extension 7 (1945 edition).

Limitation of motion of the wrist, either when dorsiflexion 
is less than 15 degrees, or when palmar flexion is limited in 
line with the forearm, receives a 10 percent disability.  
Schedule for Rating Disabilities, Diagnostic Code 5215 (1945 
edition).

It is first noted that 38 U.S.C.A. § 5104, which in part 
requires that a decision denying a benefit include a 
statement of the reasons for the decision, was added by Pub. 
Law 101-237, § 115(a)(1), 103 Stat. 2065, § 3000, effective 
from December 18, 1989.  Consequently, the October 1952 
rating decision in question would not be as detailed as most 
of the RO decisions that the Court would be reviewing in its 
consideration of appeals from Board decisions.  

Although the veteran's right wrist disability was determined 
to be 10 percent disabling in February 1947, his disability 
payments were stopped when he re-entered military service in 
June 1951.  He was informed that they would be resumed after 
he was discharged from service if he was otherwise entitled.  

Examinations from the veteran's second period of service 
(June 1951 - May 1952) did not show a right wrist disability 
- the veteran's upper extremities were evaluated as normal.  
At the veteran's September 1952 VA examination, the examiner 
specifically noted that no right wrist disability was found.  
While an x-ray noted two small cystic areas present in the 
capitate, the examiner felt that they were not of 
significance.  

The rest of the September 1952 VA examination was completely 
negative for any findings of the wrist: the scar from surgery 
in 1946 was well-healed, not adherent, contracted, or tender, 
and there was no soft tissue swelling, atrophy, tenderness, 
or discoloration.  Also, there was no palpable bony 
deformity, no crepitus or instability, no limitation of 
motion, no muscle involvement, and no loss of force of 
function.  

The October 1952 rating decision determined that the 
veteran's right wrist disability was noncompensably 
disabling.  As noted above, there was ample evidence from the 
service medical records and the September 1952 VA examination 
to reasonably reach this conclusion.  Although the October 
1952 rating decision did not specifically cite to the 
governing regulations, the RO effectively concluded that the 
veteran's right wrist disability was not greater than 
noncompensably disabling when all applicable diagnostic codes 
were considered.  Accordingly, it is determined that there 
was no CUE in the RO's application of the law to the facts.  

To the extent that the veteran has argued that the RO 
improperly weighed and evaluated the evidence, such 
assertions "can never rise to the stringent definition of 
[clear and unmistakable error]." Fugo, 6 Vet. App. at 44.  
The fact that other interpretations of the service medical 
records and post service evidence are arguably plausible is 
insufficient to establish clear and unmistakable error.  


ORDER

The rating decision of October 1952, which assigned a 
noncompensable evaluation for the veteran's residuals of a 
right wrist injury did not involve CUE.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



